PER CURIAM.
We reverse the summary denial of appellant’s rule 3.800(a) motion for postcon-viction relief and remand the case for the trial court to resentence appellant in conformity with section 958.04(2)(c) of the Florida Statutes (1999). See Louissaint v. State, 727 So.2d 403 (Fla. 3d DCA 1999); Johnson v. State, 726 So.2d 359 (Fla. 1st DCA 1999); Hinson v. State, 709 So.2d 629 (Fla. 1st DCA 1998); Hill v. State, 698 So.2d 931 (Fla. 4th DCA 1997).
REVERSED and REMANDED.
JOANOS, WOLF and BENTON, JJ., concur.